            Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA,

                     Plaintiff,                              Criminal No. 2:17-143

    v.

    MARK CRAIGHEAD,

                     Defendant.



                                                     OPINION

           I.       Introduction

           Pending before the Court is a motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A), filed by counsel on behalf of defendant Mark Craighead (“Craighead”) (ECF No.

477), with exhibits in support under seal (ECF No. 486). The government filed a response in

opposition to the motion on December 31, 2020 (ECF No. 487) and the motion is now ripe for

disposition.

           In the motion, Craighead argues that he is entitled to compassionate release due to COVID-

19 because of his medical conditions of: (1) hyperension; (2) prediabetes; and (3) obesity.1

           Craighead represents that he has strong family support if released, maintained clean

conduct in prison and furthered his rehabilitation by participating in programs offered by the

Bureau of Prisons (“BOP”).                Craighead contends that the §3553(a) factors support his

compassionate release.




1
    The original motion cited asthma, but the medical records contain no reference to asthma (ECF No. 486).
         Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 2 of 13




       The government opposes Craighead’ motion. The government concedes that the motion is

ripe because Craighead exhausted his administrative remedies and that he established

extraordinary and compelling reasons for release, but contends that he poses a danger to the

community, and release is not warranted after considering the § 3553(a) factors and guidelines

policies (ECF No. 487).



       II.     Procedural History

       On April 16, 2018, Craighead pleaded guilty to counts 1 and 2 of the Indictment in this

case, which charged him with: (1) conspiracy to distribute 5 kilograms or more of cocaine from

January to May, 2016; and (2) possession of a firearm by a convicted felon. Craighead was the

organizer of the offense. Presentence Investigation Report (“PSI”) ¶ 28 (ECF No. 253). A search

warrant executed at Craighead’s home in May 2016 recovered over $150,000 in cash.

       Pursuant to the parties’ plea agreement, the government agreed to not file § 851

Informations about prior felony drug convictions as a basis for increased punishment. Craighead

was in criminal history category VI because he was classified as an armed career criminal. The

advisory guideline range was 188-235 months of imprisonment. On March 14, 2019, Craighead

was sentenced to a term of imprisonment of 70 months at each count, to run concurrent, followed

by 5 years of supervised release. Craighead did not file a direct appeal.

       Craighead is currently incarcerated at a low-security camp at USP-Lewisburg, a

penitentiary in Lewisburg, Pennsylvania. He is now 46 years old. His projected release date is June

5, 2024. The Bureau of Prisons (“BOP”) website reflected that on January 15, 2021, there were

54     inmates       and      24      staff     with      active     cases     of     COVID-19.

https://www.bop.gov/coronavirus/index.jsp, last visited January 15, 2021. There are 659 total



                                                 2
         Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 3 of 13




inmates at the facility. https://www.bop.gov/locations/institutions/lew/, last visited January 15,

2021.

        Craighead requested compassionate release due to COVID-19 from the warden on May 8,

2020. The request was rejected on May 11, 2020. Craighead waited more than 30 days before

seeking relief in court. The government concedes that Craighead’s motion for compassionate

release is now ripe to be decided by the court.

        III.   Discussion

               A. Applicable Law

        Craighead seeks compassionate release from imprisonment. A district court has only

limited authority to “modify a term of imprisonment once it has been imposed.” 18 U.S.C. §

3582(c); United States v. Savani, 733 F.3d 56, 60 (3d Cir. 2013). The Third Circuit Court of

Appeals has recognized that Congress enacted exceptions to this “general rule of finality” in 18

U.S.C. § 3582(c)(1). United States v. Easter, 975 F.3d 318, 323 (3d Cir. 2020) (explaining that

“[s]entence modifications under § 3582(c) constitute ‘exception[s] to the general rule of finality’

of sentences”) (quoting Dillon v. United States, 560 U.S. 817, 824 (2010)).

        Section 3582(c)(1)(A) provides:

        (c) Modification of an imposed term of imprisonment.--The court may not
        modify a term of imprisonment once it has been imposed except that—

               (1) in any case--

                       (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure of the Bureau
                       of Prisons to bring a motion on the defendant's behalf or the lapse of
                       30 days from the receipt of such a request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after considering the


                                                  3
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 4 of 13




                       factors set forth in section 3553(a) to the extent that they are
                       applicable, if it finds that--

                              (i) extraordinary and compelling reasons warrant such a
                              reduction; or

                              (ii) the defendant is at least 70 years of age, has served at
                              least 30 years in prison, pursuant to a sentence imposed
                              under section 3559(c), for the offense or offenses for which
                              the defendant is currently imprisoned, and a determination
                              has been made by the Director of the Bureau of Prisons that
                              the defendant is not a danger to the safety of any other person
                              or the community, as provided under section 3142(g);

                              and that such a reduction is consistent with applicable policy
                              statements issued by the Sentencing Commission….

18 U.S.C. § 3582(c)(1)(A). The foregoing statutory provision sets forth a three-part analysis for

district courts to utilize to resolve a motion for compassionate release. The Third Circuit Court of

Appeals has instructed that pursuant to § 3582(c)(1)(A), “a district court ‘may reduce [a federal

inmate’s] term of imprisonment’ and ‘impose a term of probation or supervised release … if it

finds that … extraordinary and compelling reasons warrant such a reduction.’” United States v.

Pawlowski, 967 F.3d 327, 329 (3d Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). “[B]efore

granting compassionate release,” however, “a district court must ‘consider[] the factors set forth

in [18 U.S.C. §] 3553(a) to the extent that they are applicable.” Id. (quoting 18 U.S.C. §

3582(c)(1)(A)). The court must also consider whether a sentence reduction is consistent with

applicable policy statements issued by the Sentencing Commission, 18 U.S.C. § 3582(c)(1)(A).

United States v. Doe, No. 20-2650, 2020 WL 6328203, at *1, n.2 (3d Cir. Oct. 29, 2020).

       Based upon the foregoing, to grant Craighead compassionate release under §

3582(c)(1)(A), the court must analyze whether: (1) extraordinary and compelling reasons exist for

his release; (2) compassionate release is warranted in consideration of the § 3553(a) factors; 2 and

 2
       The factors set forth in 18 U.S.C. § 3553(a) are:

                                                 4
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 5 of 13




(3) compassionate release is consistent with applicable policy statements issued by the Sentencing

Commission.

       Craighead bears the burden of proof by a preponderance of the evidence to show that he is

entitled to compassionate release. United States v. Smith, No. CR 9-187, 2020 WL 4047485, at *2

(W.D. Pa. July 20, 2020) (citing United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478, at

*16 (E.D. Pa. July 6, 2020)). Courts have held that to satisfy this burden, a movant must produce

evidence to the court. See e.g., United States v. Matthews, Crim. Action No. 09-612-1, 2020 WL

5217132, at *6 (E.D. Pa. Sept. 1, 2020); United States v. Brunetti, Crim. Action No. 2020 WL

4516541, at *6 (E.D. Pa. July 31, 2020); United States v. Richardson, Crim. No. 18-507, 2020 WL

2200853, at *2 (E.D.N.C. May 6, 2020).

               B. Extraordinary and Compelling Reasons

       Prior to the enactment of the First Step Act on December 21, 2018, only the Director of the

BOP could file a motion for a sentence reduction under §3582(c)(1)(A)(i). Ray v. Finley, No.

3:19-CV-0988, 2019 WL 5569616, at *3 (M.D. Pa. Oct. 29, 2019). The First Step Act amended §




           − the nature and circumstances of the offense and the history and characteristics
             of the defendant, § 3553(a)(1);
           − the need for the sentence imposed to afford adequate deterrence to criminal
             conduct, protect the public from further crimes of the defendant, and provide the
             defendant with needed educational or vocational training, medical care, or other
             correctional treatment in the most effective manner, § 3553(a)(2)(B)-(D);
           − the sentencing range established by the Sentencing Commission, § 3553(a)(4);
           − any pertinent policy statement issued by the Sentencing Commission, §
             3553(a)(5);
           − the need to avoid unwarranted sentence disparities among defendants with
             similar records who have been found guilty of similar conduct, § 3553(a)(6); and
           − the need to provide restitution to any victims of the offense, § 3553(a)(7).

                                                5
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 6 of 13




3582(c)(1)(A), which now provides that “a motion for reduction in sentence may be filed by either

the Director of the BOP or a federal inmate” after the federal inmate exhausts administrative

remedies. Id.

       “Congress did not define ‘extraordinary and compelling reasons’ except to provide

‘rehabilitation…alone’ does not suffice.” Adeyemi, 2020 WL 3642478, at *7 (quoting 28 U.S.C.

§ 994(t)). The Third Circuit Court of Appeals has explained that “compelling and extraordinary”

reasons for the reduction of a sentence are “defined by the commentary to policy statement

U.S.S.G. § 1B1.13.” United States v. Handerhan, No. 19-1904, 789 F. App'x 924, 925 (3d Cir.

2019) (citing United States v. Barberena, 694 F.3d 514, 521 n.10 (3d Cir. 2012)). “That

commentary currently lists four categories of such reasons: (1) the defendant’s medical condition;

(2) the defendant’s age; (3) the defendant’s family circumstances; and (4) ‘other reasons’ as

determined by the Director of the Bureau of Prisons.” Id. (quoting U.S.S.G. § 1B1.13 cmt. n.1.).

The court in Adeyemi explained the first three categories as follows:

               The first category includes incarcerated persons suffering from terminal
       illnesses, such as metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-
       stage organ disease, and advanced dementia, or those suffering from medical
       conditions, impairments, or deteriorations due to age that “substantially diminishes
       the ability of the defendant to provide self-care within the environment of a
       correctional facility and from which he or she is not expected to recover.”…The
       second category includes incarcerated persons who are at least sixty-five years old,
       experience a serious deterioration in physical or mental health because of the aging
       process; and have served at least ten years or seventy-five percent of their term of
       imprisonment, whichever is less….The third extraordinary and compelling reason
       may arise where the primary caregiver of the incarcerated person's minor child or
       children died or became incapacitated or where the incarcerated person's spouse
       became incapacitated and he is the only available caregiver for the spouse.

Adeyemi, 2020 WL 3642478, at *7 (citing U.S.S.G. § 1B1.13 cmt. n.1(A)-(C)).

       The court of appeals in Handerhan explained that “[t]he Sentencing Commission has not

yet amended § 1B1.13 or its commentary to account for the First Step Act…[and] the District

Courts are divided on whether and how to apply the catch-all ‘other reasons’ category and its
                                                6
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 7 of 13




reference to determinations made by the Director.” Handerhan, 789 F. App’x. at 925 n.1 (citing

United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, at *2 (D. Me. July 11, 2019)).

While U.S.S.G. § 1B1.13 was not updated to reflect the First Step Act amendments, the

Commission’s policy statement “does not constrain a court’s independent assessment about

whether ‘extraordinary and compelling reasons’ warrant a sentence reduction under §

3582(c)(1)(A).” United States v. Somerville, No. 2:12-CR-225-NR, 2020 WL 2781585, at *6-7

(W.D. Pa. May 29, 2020) (holding the court has authority to independently assess whether there

are “extraordinary and compelling reasons” to reduce a defendant’s sentence).3

       “The starting point in discerning congressional intent is the existing statutory text[.]” Lamie

v. U.S. Tr., 540 U.S. 526, 534 (2004). “Extraordinary and compelling” is not defined by statute,

and, therefore, the court must give the terms their “‘ordinary meaning.’” United States v. Diallo,

575 F.3d 252, 256 (3d Cir. 2009) (quoting Moskal v. United States, 498 U.S. 103, 108 (1990)).

The court in Somerville explained:

       The word “extraordinary” is commonly understood to mean “going beyond what is
       usual, regular, or customary,” or “exceptional to a very marked extent.”
       Extraordinary, Merriam-Webster Dictionary (2020); see also Extraordinary,
       Black's Law Dictionary (11th ed. 2019) (“Beyond what is usual, customary,
       regular, or common.”).

       The word “compelling” means “forceful,” “demanding attention,” or “convincing.”
       Compelling, Merriam-Webster Dictionary (2020); see also Compelling Need,

3
        This is the conclusion shared by a “vast majority” of courts that considered “whether courts
may independently evaluate extraordinary and compelling reasons to reduce sentences” under the
catchall provision of U.S.S.G. § 1B1.13. Adeyemi, 2020 WL 3642478, at *10 (collecting
decisions); United States v. Andrews, Crim. Action No. 05-280-02, 2020 WL 4812626, at *3 (E.D.
Pa. Aug. 19, 2020) (finding that district courts “overwhelmingly conclude that a court can make
an independent determination of what constitutes extraordinary and compelling reasons”). For
example, the court in Adeyemi explained that the directive in U.S.S.G. § 1B1.13 that the Director
of the BOP determines whether “other reasons” exist for the compassionate release of a defendant
is not authoritative because it contradicts with the plain language of 18 U.S.C. § 3582(c)(1)(A),
which requires the court to find extraordinary and compelling reasons for a defendant’s release.
Adeyemi, 2020 WL 3642478, at *14-15 (citing United States v. LaBonte, 520 U.S. 751, 764
(1997); Stinson v. United States, 508 U.S. 36, 37 (1993)).
                                                 7
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 8 of 13




       Black's Law Dictionary (11th ed. 2019) (“A need so great that irreparable harm or
       injustice would result if it is not met.”).

       Thus, at a minimum, § 3582(c)(1)(A)(i) requires a justification for release that is
       both unusual (i.e., unique to the inmate, and beyond the ordinary hardship of prison)
       and significant (i.e., serious enough to make release appropriate).

Somerville, 2020 WL 2781585, at *7.

                           i. COVID-19

       The court in Somerville discussed a two-part analysis to determine whether the COVID-

19 pandemic represents an extraordinary and compelling reason for a defendant’s release. The

court explained:

           While the Third Circuit has not articulated a definitive standard to be applied to
           § 3582(c) motions in this context, it has observed generally that the mere
           “existence of some health risk to every federal prisoner as the result of this
           global pandemic does not, without more, provide the sole basis for granting
           release to each and every prisoner[.]” United States v. Roeder, 807 Fed. Appx.
           157, 161 n.16 (3d Cir. 2020). From that, the Court infers that a prisoner seeking
           release due to COVID-19 must at least show: (1) a sufficiently serious medical
           condition, or advanced age, placing the prisoner at a uniquely high risk of grave
           illness or death if infected by COVID-19; and (2) an actual, non-speculative
           risk of exposure to COVID-19 in the facility where the prisoner is held.

Somerville, 2020 WL 2781585at *4. (emphasis added). The court adopts and will apply that two-

part test to determine whether Craighead set forth extraordinary and compelling reasons for his

release based upon his medical conditions and the situation at USP Lewisburg during the COVID-

19 pandemic. In sum, Craighead has the burden to show that: (1) he suffers from a sufficiently

serious medical condition, or advanced age, that places him at a uniquely high risk of grave illness

or death if infected by COVID-19 (extraordinary); and (2) there exists an actual, non-speculative

risk of exposure to COVID-19 at USP Lewisburg (compelling).




                                                 8
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 9 of 13




               a. Whether Craighead faces a uniquely high risk from COVID-19

       In his motion, Craighead contends that he is at uniquely high risk of grave illness or death

from COVID-19 because of his medical conditions of hypertension, prediabetes and obesity.

Craighead provided medical records with his motion, which the court reviewed.

       Because the government conceded that Craighead articulated extraordinary and

compelling reasons for compassionate release (ECF No. 487 at 3), the court’s discussion will be

abbreviated. The court will assume for the sake of this analysis that the government’s

concession is correct. Craighead’s age (46), however, is well below the threshold set in the

guidelines policy, U.S.S.G. § 1B1.13, and there is no evidence that his age poses a uniquely high

risk of serious consequences from COVID-19. The degree of obesity determines the severity of

the risk. A person with a Body Mass Index (“BMI”) of 48 (i.e., morbidly obese), poses greater

concern than a person with a BMI of 31.4 (i.e., slightly obese), such as Craighead (ECF No. 486

at 1). United States v. Grasha, No. 18-325, 2020 WL 5747829 at *4 (W.D. Pa. Sept. 24, 2020).

The records provided by Craighead do not establish that he has hypertension. To the contrary,

on September 28, 2020, he had an elevated blood pressure, without diagnosis of hypertension

(ECF No. 486-1 at 4). Type 2 diabetes mellitus is a Covid-19 risk factor, but “prediabetes” (high

blood sugar, but not high enough to be Type 2 diabetes) is not an identified risk factor.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html, last visited January 15, 2021.

       In sum, the court will assume for the sake of this analysis that Craighead met his burden to

produce evidence to establish that he faces a uniquely high risk of serious consequences from

COVID-19.




                                                  9
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 10 of 13




               b. Risk of exposure at USP Lewisburg

       The court takes judicial notice that there are current cases of COVID-19 at USP Lewisburg,

with 54 inmates and 24 staff testing positive for COVID-19. Although the court recognizes the

BOP’s significant efforts to minimize and control the spread of the pandemic, it is well-established

that it is difficult to engage in social distancing and other mitigation efforts in a congregate setting

such as a prison. The court will assume, for purposes of this motion, that there is an actual, non-

speculative risk that Craighead will be exposed to COVID-19 at USP Lewisburg.



               c. Conclusion about COVID-19

       The court will assume, for purposes of this motion, that there is an actual risk that

Craighead will contract COVID-19 at USP Lewisburg and assumes, based on the government’s

concession, that Craighead established that he has serious medical conditions that place him at

“uniquely high risk” of grave illness if he contracts COVID-19.4           Under those assumptions,

Craighead has shown an extraordinary and compelling reason for his compassionate release.




4
       The court notes that the COVID-19 conditions at USP Lewisburg, alone, do not constitute
extraordinary and compelling reasons for Craighead’s release. The Third Circuit Court of Appeals
has recognized:

       [T]he mere existence of COVID-19 in society and the possibility that it may spread
       to a particular prison alone cannot independently justify compassionate release,
       especially considering BOP's statutory role, and its extensive and professional
       efforts to curtail the virus's spread. See generally Federal Bureau of Prisons,
       COVID-19         Action      Plan     (Mar.     13,     2020,      3:09      PM),
       https://www.bop.gov/resources/news/20200313_COVID19.jsp.

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Thus, as the court explained in Somerville,
a defendant must show there is an actual risk he or she will contract COVID-19 while incarcerated
and that he or she is particularly at-risk of suffering grave illness if he or she contracts COVID-
19.
                                                  10
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 11 of 13




       IV.     Section 3553(a) factors

       The compassionate release statute states that a court may reduce the term of imprisonment

“after” it considers the sentencing factors set forth in 18 U.S.C. § 3553(a) to the extent they are

applicable. 18 U.S.C. § 3582(c)(1)(A). Because the court assumed, based on the government’s

concession, that Craighead established an extraordinary or compelling reason for release, it must

address the § 3553 factors and guidelines policies in its analysis. In doing so, the court will

consider Craighead’s continuing post-sentence rehabilitation, family support and the availability

of a full-time job. See United States v. Tidwell, No. CR 94-353, 2020 WL 4504448, at *7 (E.D.

Pa. Aug. 5, 2020) (court’s review of the § 3553(a) factors must consider the “most up-to-date

picture” of the defendant's “history and characteristics,” including evidence of rehabilitation).

       The government emphasizes that Craighead poses a danger to the community if released.

The “danger to the community” policy consideration in U.S.S.G. § 1B1.13 is somewhat similar to

the § 3553(a)(2)(C) sentencing factor that a sentence “protect the public from further crimes of the

defendant.” The government argues that despite his family support, Craighead remains a danger

to the community based upon his lifelong involvement in crime and his lengthy drug distribution

activities. He has multiple prior felony drug convictions. The government also points out that the

requested relief would essentially reduce his prison term by 50%.

       The court weighed the § 3553(a) factors fairly recently, on March 14, 2019, when imposing

the original sentence. The main reason for the sentence was the plea agreement entered into by

the government and Craighead. The court recognized that the sentence represented a substantial

downward variance. The court noted Craighead committed serious offenses involving a firearm

and cocaine which posed serious dangers to the community. The court considered his serious

criminal history and that his previous long term of imprisonment did not prevent him from

engaging in the instant offenses. On the other hand, the court recognized the love and support of
                                                 11
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 12 of 13




his family, who reported that he is a great father, and his sincere desire to live a law-abiding life

and proven ability to work hard and obtain gainful employment. After balancing all these

considerations, the court concluded that a term of imprisonment of 70 months, which was well

below the advisory guideline term of imprisonment, was sufficient, but no greater than necessary,

to reflect the seriousness of the offense, promote respect for the law, provide just punishment,

afford adequate deterrence and protect the public from further crimes by Craighead.

       Upon reexamining the § 3553(a) factors, the court adheres to its original determination.

Craighead already received the benefit of a significant downward variance from the advisory

guideline range and the government’s agreement to not file any § 851 Informations. A reduction

of his sentence would not be consistent with the statutory sentencing purposes or the terms of the

parties’ plea agreement and would be well below the statutory mandatory minimum established

by Congress. The court agrees with the government that based upon his criminal history,

Craighead would pose a significant danger to the community if released and that a term of

imprisonment of 70 months is warranted.




                                                 12
        Case 2:17-cr-00143-JFC Document 489 Filed 01/21/21 Page 13 of 13




       V.      Conclusion

       Once a court imposes a sentence and it becomes final, it may not be modified unless an

exception to the rule of finality applies in the case. Here, Craighead did not satisfy his burden

under § 3582(c)(1)(A) to show that extraordinary and compelling reasons warrant his premature

release from imprisonment after consideration of the policies and § 3553(a) factors. His motion

for compassionate release (ECF No. 477) will, therefore, be denied without prejudice to reassert if

his circumstances materially change.

       An appropriate order will be entered.



       Dated: January 21, 2021                 BY THE COURT:

                                               /s/ Joy Flowers Conti
                                               Joy Flowers Conti
                                               Senior United States District Judge




                                                 13
